—Appeal by the defendant, as limited by her brief, from a sentence of the Supreme Court, Kings County (Rappaport, J.), imposed May 19, 1998, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of her right to appeal the issue of the alleged excessiveness of her sentence was ineffective (see, People v Williams, 258 AD2d 544; People v Rose, 236 AD2d 637; People v Rolon, 220 AD2d 543). Accordingly, we have considered the defendant’s contention, but find it to be without merit (see, People v Williams, 189 AD2d 910; People v Kazepis, 101 AD2d 816). Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.